Citation Nr: 0432261	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  04-03 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the decision to sever service connection for post- 
traumatic stress disorder (PTSD) was proper.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife and daughter


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served in the U.S. Merchant Marine from May 18, 
1943, to October 28, 1943; from November 1, 1943, to November 
4, 1944; and from November 28, 1944, to January 5, 1945.  He 
also has additional service with the U.S. Coast Guard from 
August 1945 to January 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
severed service connection for PTSD.  The veteran, his wife, 
and his daughter testified before the undersigned veterans 
law judge, via videoconference from the Jackson RO, in 
November 2004.


FINDINGS OF FACT

1.  Service connection for PTSD was granted in a June 2001 
rating decision.

2.  By a rating action dated in December 2002, the RO severed 
service connection for PTSD, effective from March 1, 2003.

3.  The factual basis for the grant of service connection for 
PTSD in the June 2001 rating decision was tenable and did not 
contain clear and unmistakable error.


CONCLUSION OF LAW

The June 2001 decision granting service connection for PTSD 
was not clearly and unmistakably erroneous, and restoration 
of service connection is warranted.  38 U.S.C.A. §§ 1110, 
1154(b) (West 2002); 38 C.F.R. §§ 3.7(x)(15), 3.105, 3.303, 
3.304 (d), (f) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim.  This is so because the Board is taking action 
favorable to the veteran by restoring service connection for 
PTSD and thus represents a full grant of the issue on appeal.  
A decision therefore poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  Factual background

The veteran served in the U.S. Merchant Marine from May 18, 
1943, to October 28, 1943 (on board the U.S. Army Transport 
[redacted] and the [redacted]); from November 1, 1943, to November 
4, 1944 (on board the [redacted]); and from November 28, 1944, to 
January 5, 1945 (on board the SS [redacted]).  He 
received the Merchant Marine Emblem, the Atlantic War Zone 
Bar, the Pacific War Zone Bar, and the Merchant Marine Combat 
Bar (with stars).  He also has additional service with the 
U.S. Coast Guard from August 1945 to January 1946.

Certificates from the War Shipping Administration indicate 
that the Merchant Marine Combat Bar confirms active service 
with the U.S. Merchant Marine on a ship that was engaged in 
direct enemy action; and that the Pacific and Atlantic War 
Zone Bars confirm active service in the U.S. Merchant Marine 
in those war areas.  Additionally, the Merchant Marine Combat 
Bar is issued to seamen who serve in a ship that was directly 
attacked or damaged by an instrumentality of war during that 
service.  50 U.S.C. § 753(a) & (b) (repealed July 24, 1956).  
A star is attached to the Combat Bar to seamen who are forced 
to abandon ship when so attacked or damaged.  Id.

The Board denied service connection for PTSD in January 1997.  
The Board determined that there was inadequate medical 
evidence establishing that the veteran had been diagnosed as 
having PTSD.  In September 2000, the veteran filed a request 
to reopen his claim of service connection for PTSD

On VA treatment in October 2000, the examiner noted that the 
veteran had been one of ten crewmembers on a small ship that 
was hauling mostly aircraft parts and supplies to an Army 
base in New Guinea and dead military personnel back for 
burial.  The veteran reported that the boat he served aboard 
was frequently fired upon, and that he had been issued 
hearing protection because of guns being fired from his ship.  
He also had significant PTSD symptoms relating to another 
crewmember that was looting the bodies of dead soldiers.  He 
reported in detail the suicide of a soldier on New Guinea, as 
well as witnessing brutal treatment by the Japanese on their 
New Guinea captives and seeing severed heads.  He did not 
have any impaired recall of any aspect of his experience 
(except for a period of unconsciousness after being hit in 
the head).  He was diagnosed, in pertinent part, with PTSD 
and depression.  It was noted that he worried excessively and 
that he felt guilt about a crewmember's behavior in opening 
coffins and taking items from dead soldiers.  At the time, he 
had no impaired recall of any aspect of his experiences.  

On VA examination in November 2000, the veteran provided a 
history of being in combat situations, transporting dead 
soldiers, and witnessing the looting of dead soldiers.  He 
also discussed seeing mutilated bodies while stranded in New 
Guinea and having trouble finding food and shelter.  Over the 
years, he said he developed recurrent intrusive thoughts of 
wartime experiences, chronic sleep problems, and depression.  
The examiner noted past diagnoses of dysthymia and anxiety 
disorder; however, the veteran's symptoms had worsened since 
then, increasing in prominence and in the presentation of 
avoidance phenomena.  The diagnoses were PTSD and dysthymic 
disorder. The examiner described the veteran as having 
moderate stressors based on exposure to war trauma from 1943 
to 1945.  The examiner stated that the veteran satisfied the 
criteria for PTSD under DSM IV.  

According to a letter received in May 2001, the veteran 
reported serving aboard an [redacted] ship off the coast of New 
Guinea in 1944-1945.  He stated that his ship "hauled all 
the dead soldiers" and that his ship came under enemy fire 
several times.

In June 2001, the RO reopened the earlier final decision on 
the matter, and awarded service connection for PTSD.  The RO 
found that evidence showing a diagnosis of PTSD had been 
clearly established.  In addition to the numerous stressors 
the veteran reported when he was stranded in New Guinea, the 
RO observed that the veteran had been issued the Combat Bar 
with Stars.  The RO noted that the Combat Bar was issued to 
seamen who served aboard a ship that was directly attacked or 
damaged by an instrumentality of war, and that the star was 
attached when the seamen were forced to abandon the ship as a 
result of that attack.

In August 2001, the U.S. Armed Services Center for Unit 
Records Research (USASCURR) reported that it had been unable 
to verify the veteran's alleged stressor that he service 
personnel aboard the S.S. [redacted] would not help 
him enough to find a place to sleep or to be fed.  The 
USASCURR cautioned that an incident such as this "is not 
normally documented in armed guard reports," and that it had 
been unable to verify the veteran's claimed stressors.  

In June 2002, the RO proposed to sever service connection for 
PTSD.  The RO held that the awarding of service connection 
for PTSD in June 2001 was clearly and unmistakably erroneous 
because the grant had been made without verifying the 
veteran's alleged stressors.  The RO stated that the grant of 
service connection had been based solely on the veteran's 
receipt of the Merchant Marine Combat Bar.  In this regard, 
the RO indicated that the veteran's purported stressors were 
not combat related, and that he had previously given 
statements indicating that his ship had never been fired upon 
by the enemy.  Moreover, the RO stated that the Merchant 
Marine Combat Bar was not listed as acceptable proof or 
verification of combat participation for VA purposes.  The RO 
indicated that the report received from USASCURR served to 
refute his alleged non-combat stressors, and that it had been 
error on its part to grant service connection for PTSD prior 
to receiving the report.  The veteran was advised that he had 
60 days to submit evidence or argument that supported his 
claim for service connection.  

In July and October 2002, the veteran had diagnoses of 
depressive disorder.  October and November 2002 VA outpatient 
medical records also show treatment for PTSD.  It was noted 
that the veteran had dementia, was a very poor historian, and 
was unable to provide any detailed information about 
experiences that contributed to PTSD.  He reported being 
troubled by frequent nightmares and intrusive thoughts of 
transporting dead bodies on ships.   

The RO issued a decision in December 2002 that severed 
service connection for PTSD.  The effective date of the 
severance was March 1, 2003.  The veteran appealed this 
decision.

The veteran, his wife, and his daughter testified before the 
Board, via videoconference from the Jackson RO, in November 
2004.  He stated that he was stranded in New Guinea by the 
vessel that he had been on board and was unable to obtain 
passage back home on another vessel about 24 days later.  
While he was stranded in New Guinea, he witnessed several 
traumatic events.  Also, while he was returning to the United 
States, he saw the bodies of numerous soldiers.  His wife 
said that she had witnessed him having flashbacks and 
nightmares.  He also stated that he had been on board a 
vessel that came under enemy fire.  

II.  Analysis

Service in the Merchant Marines is deemed active service for 
VA purposes only if performed between December 7, 1941, and 
August 15, 1945.  38 C.F.R. § 3.7(x)(15) (2004).  In 
addition, the service of merchant seamen who served on 
blockships in support of Operation Mulberry is deemed active 
service for VA purposes.  38 C.F.R. § 3.7(x)(14) (2004).

In this case, the record includes various forms and 
certificates verifying that the veteran had active service, 
for VA purposes, in the U.S. Merchant Marine from May 18, 
1943, to October 28, 1943 (on board the U.S. Army Transport 
[redacted] and the [redacted]); from November 1, 1943, to November 
4, 1944 (on board the [redacted]); and from November 28, 1944, to 
January 5, 1945 (on board the SS [redacted]).  This 
is the service that the Board will accept as active service 
for VA purposes and for the purposes of this appeal.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2004).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).  To establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The 
determination is based on analysis of all the evidence and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f); Cohen v. 
Brown, 10 Vet. App 128 (1997).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat during service, or if there is a determination that 
the veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor. See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  
The regulation was changed to conform to Cohen v. Brown, 10 
Vet. App. 128 (1997).

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating decision 
granting service connection was clearly and unmistakably 
erroneous and only after certain procedural safeguards have 
been met.  38 C.F.R. § 3.105(d) (2004); see also Daniels v. 
Gober, 10 Vet. App. 474 (1997); Graves v. Brown, 6 Vet. App. 
166, 170-71 (1994).  Specifically, when severance of service 
connection is warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. § 3.105(d); see 
also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

The Board will not consider whether there were any procedural 
deficiencies in the RO's severance of service connection, as 
neither the veteran nor his representative have asserted such 
deficiencies, and current review by the Board shows that the 
RO complied with the provisions of 38 C.F.R. § 3.105(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman v. Derwinski.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To determine whether clear and unmistakable error is present 
under 38 C.F.R. § 3.105(a) in a prior determination, either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; the error must be undebatable and of the 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992).

However, although the same standards apply in a determination 
of clear and unmistakable error in a final decision under 
section 3.105(a) and a determination as to whether a decision 
granting service connection was the product of clear and 
unmistakable error for the purpose of severing service 
connection under section 3.105(d), section 3.105(d) does not 
limit the reviewable evidence to that which was before the RO 
in making its initial service connection award.  See Daniels 
v. Gober. Because 38 C.F.R. § 3.105(d) specifically states 
that "[a] change in diagnosis may be accepted as a basis for 
severance," the regulation clearly contemplates the 
consideration of evidence acquired after the original 
granting of service connection. Thus, "[i]f the Court were to 
conclude that...a service-connection award can be terminated 
pursuant to § 3.105(d) only on the basis of the law and 
record as it existed at the time of the award thereof, VA 
would be placed in the impossible situation of being forever 
bound to a prior determination regardless of changes in the 
law or later developments in the factual record."  Id.

The severance of service connection was premised on the RO's 
determination that there was no credible supporting evidence 
of the veteran's claimed in-service stressors.  However, 
after reviewing the record in this case, the Board finds that 
the requirements for severing service connection for PTSD 
were not met at the time of the December 2002 rating 
decision, and that restoration of service connection for that 
disability is warranted.  38 C.F.R. § 3.105(d).  As indicated 
above, the Court has indicated that 38 C.F.R. § 3.105(d) 
places the same burden on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places on a claimant 
seeking to have an unfavorable decision overturned.  

The veteran has generally referred to various stressors that 
he experienced between November 4, 1944 (when he was forced 
to disembark from the [redacted] in New Guinea), and November 28, 
1944 (when he secured passage on board the SS [redacted] on 
its return to the United States).  Stressors from this period 
have included witnessing the suicide of a fellow soldier, 
observing the brutal treatment of prisoners, and seeing a 
severed head.  In part, the veteran has maintained that the 
roughly 24 days in November 1944, during which he experienced 
these stressors, are in effect active service.  However, the 
Board need not address this argument; the Board finds that 
there are sufficiently verified stressors that were present 
during the veteran's actually recognized active service, as 
listed above.

Prior to being "stranded" in New Guinea in early November 
1944, the veteran had been in the Merchant Marine on a small 
ship that ferried both aircraft parts and dead soldiers.  The 
veteran has described looting of dead soldiers by a fellow 
crewmember as well as instances of coming under enemy fire.  
While there are some inconsistencies and differences in the 
veteran's various accounts of his stressors, the Board does 
not find his account inherently non-credible.  On the 
contrary, his account appears entirely plausible, given the 
circumstances and nature of the veteran's service.  

The veteran also has been awarded the Merchant Marine Combat 
Bar with stars, which demonstrates service on board a vessel 
that engaged in direct enemy action.  

Under a prior version of the regulation governing service 
connection for PTSD, if the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, the RO rigidly and incorrectly applied a superseded 
regulation (the 1996 version of 38 C.F.R. § 3.304(f)), rather 
than the currently applicable version.  See 38 C.F.R. § 3.304 
(2004).  The currently applicable version does not mention 
the Purple Heart or the Combat Infantryman Badge as examples 
of conclusive proof of participation in combat.  Indeed, even 
under the prior version of the regulation, "similar combat 
citation" was accepted as conclusive evidence of the claimed 
in-service stressor; additionally, other "service department 
evidence" was also acceptable.  In any event, under either 
version, the veteran's Merchant Marine Combat Bar with stars 
demonstrates that he served on board a vessel that engaged in 
direct conflict with the enemy.

The Board further notes that the Court recently held that 
corroboration of every detail of a veteran's claimed in-
service stressor(s) is not required, i.e., physical proximity 
and/or personal participation, if there is sufficient 
evidence to imply the veteran's personal exposure to a 
stressful event which an examiner deems sufficient to support 
a PTSD diagnosis.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002); see also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  We recognize that the Pentecost precedent was issued 
by the Court at a time contemporaneous to the RO's severance 
action in the present case, and may not have been considered, 
but the Board is obligated to follow judicial caselaw as in 
effect at the time of our decision.

Here, it is debatable whether or not the veteran participated 
and whether he has PTSD as a result of combat stressors.  A 
reasonable mind could have answered these questions in the 
veteran's favor, and granted service.  As such, the December 
2002 rating decision granting service connection for PTSD was 
not clearly and unmistakably erroneous, and restoration of 
service connection for PTSD is therefore warranted.


ORDER

Restoration of service connection for PTSD is granted 
effective March 1, 2003, the effective date of the severance.



	                        
____________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



